                  Case 1:21-cv-00183-TJM-CFH Document 14 Filed 02/26/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofNew York
                                                                      __________


            Robyn Moore and Gabrielle Stuve, et al.            )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-00183-TJM-CFH
               Beech-Nut Nutrition Company                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Beech-Nut Nutrition Company                                                                                  .


Date:          02/26/2021                                                            /s/ Kathleen E. McCarthy
                                                                                         Attorney’s signature


                                                                               Kathleen E. McCarthy (NY-2125722)
                                                                                     Printed name and bar number
                                                                                       King & Spalding LLP
                                                                                   1185 Avenue of the Americas
                                                                                      New York, NY 10036

                                                                                               Address

                                                                                      kmccarthy@kslaw.com
                                                                                            E-mail address

                                                                                          (212) 556-2345
                                                                                          Telephone number

                                                                                          (212) 556-2222
                                                                                             FAX number
